Citation Nr: 0121964	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 24 years 
prior to October 1992.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  By an October 1998 decision, the Board also 
denied the benefit sought.  By a December 2000 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board decision and remanded the appeal back to 
the Board.


REMAND

The United States Court of Appeals for Veteran's Claims 
(Court) remanded this case to ensure VA compliance with 
recent law.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  New provisions 
require VA to make reasonable efforts to assist a claimant to 
obtain evidence necessary to substantiate the claim, to make 
reasonable efforts to obtain records relevant to the claim 
and to provide a medical examination or obtain a medical 
opinion necessary to decide the claim.  Id.  Because the 
Board has determined that VCAA provisions redefining VA's 
duty to assist require additional RO action prior to Board 
review of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, Board 
adjudication of this appeal at this time could be prejudicial 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Service personnel records confirm the veteran's active 
service from June 1979 to his retirement in October 1992.  
The record also confirms more than 10 years of prior service 
between unspecified dates, and service medical records 
include evidence of treatment from October 1968.  
Nevertheless, there is no service department confirmation of 
the veteran's actual dates of service prior to June 1979.  
Because continuity of the veteran's service may bear upon an 
expert medical opinion as to whether the disorder causing the 
veteran's death was incurred or aggravated in service, the 
Board finds that the VCAA requires VA to locate and associate 
with the claims file complete evidence of the dates of the 
veteran's service.

The VCAA also requires additional RO development of the 
claims arising from alleged exposure to dangerous substances.  
To determine whether the veteran's cause of death is subject 
to presumptive service connection secondary to radiation 
exposure the RO must determine whether the veteran was 
radiation-exposed, as defined by VA regulations.  See 
38 C.F.R. § 3.309(d) (2000).  Analysis, including 
determination of whether the veteran engaged in a radiation-
risk activity, requires the RO to attempt to locate, obtain, 
review and associate with the claims file service personnel 
records which document or otherwise pertain to in-service 
radiation exposure.  See id.  RO review also may require 
analysis under other VA regulations.  See 38 C.F.R. § 3.311 
(2000).  Similarly, determination of whether the veteran's 
cause of death is subject to service connection secondary to 
asbestos exposure requires VA to determine whether the 
veteran was exposed to asbestos in service.  Therefore, the 
RO must attempt to locate, obtain, review and associate with 
the claims file service personnel records which might 
document or otherwise pertain to in-service asbestos 
exposure.  In both cases, the RO must request appellant's 
assistance in identifying alleged circumstances of radiation 
and asbestos exposure and in locating pertinent evidence.

To determine whether the veteran's cause of death is subject 
to service connection under a direct analysis the RO should 
obtain a VA medical expert opinion as to whether there was a 
causal connection between the veteran's cause of death and 
his service.  If the veteran also was exposed to radiation or 
asbestos in service, the reviewing physician also should 
express an opinion as to whether there was a causal 
connection between said exposure and the veteran's cause of 
death.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO shall confirm the dates of all 
of the veteran's active service and 
associate evidence of confirmation with 
the claims file.

2.  The RO shall request the appellant's 
assistance in identifying the 
circumstances of the veteran's alleged 
in-service exposure to radiation and 
asbestos.

3.  The RO shall attempt to obtain and 
associate with the claims file service 
personnel records to determine whether 
the veteran was exposed to radiation 
and/or asbestos during service.

4.  The RO shall request an expert medical 
opinion from an appropriate VA physician 
as to whether it is at least as likely as 
not that the veteran's cause of death was 
causally related to a disorder noted in 
service or was otherwise causally related 
to or aggravated by service.  The opinion 
also shall address the effects of the 
veteran's exposure to radiation and/or 
asbestos if such exposure is established.  
The physician shall provide a complete and 
fully reasoned rationale supporting the 
opinion.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the physician prior to 
completion of the opinion.

5.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny the appellant's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and her representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the appellant need not take further action until so notified 
by the RO, she may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



